In a proceeding to settle the account of the petitioner executrix, petitioner appeals from an order of the Surrogate’s Court, Suffolk County, entered August 25, 1975, which denied her motion to dismiss certain objections interposed to the account. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs, payable out of the estate, on the opinion of Surrogate Hildreth. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.